PER CURIAM.
Motion for an appeal from a judgment of the McCracken Circuit Court, Holland G. Bryan, Judg'e, denying appellant title to a vacant lot of one-half acre. Title to same was adjudged to be in appellees, with the exception of an outdoor toilet and that part of the lot it occupies, 5.1 feet wide and 5.9 feet deep, which appellant held adversely for more than fifteen years, and title to this toilet and the land on which it stood was adjudged to be in appellant.
The record shows this vacant lot located on the outskirts of Paducah to be worth about $370. It was unfenced and adjoins property owned by appellant’s wife. Appellant’s evidence of adverse possession, which consisted of stringing clothes lines on the lot and at times keeping a pig pen, dog house, junk pile and sign boards thereon, and at times running chickens on the lot, staking a cow out to graze, using it as a playground for children and raising a garden thereon, was held by the trial judge not to be sufficient to put appellees on notice that appellant was holding the lot in actual, open, notorious, hostile and continuous adverse possession, with the exception of the small plot 5.1 feet by 5.9 feet occupied by his outdoor toilet.
Appellees’ evidence was to the effect that appellant never held the lot adversely to them with the exception of the small plot occupied by the toilet.
The judgment is amply supported by the evidence. Ely v. Fuson, 297 Ky. 325, 180 S.W.2d 90, and the many authorities there cited. The motion for appeal is overruled and the judgment is affirmed.